 KDI PRECISIONPRODUCTS, INC.K D I Precision Products,Inc. and International Union,United Automobile,Aerospace and AgriculturalImplement Workers of America(UAW). Cases 9-CA-5238 and 9-CA-5333335Ohio, its officers, agents, successors and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONAugust 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND BROWNOn March 27, 1970, Trial Examiner George Turitzissued his Decision in the above-entitled consolidatedproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the consolidatedcomplaint. Thereafter, both Respondent and GeneralCounsel filed limited exceptions,' and briefs in supportthereof, to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatRespondent, KDI Precision Products, Inc., Norwood,'No exceptions have been taken to the Trial Examiner's findingsand conclusions that Respondent independently violated Sec8(a) (1)by coercively interrogating two employees and by making promise ofbenefits and threats of reprisal to a third employee'Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrulea Trial Examiner's resolutions with respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectStandard Dry Wall Products, Inc,91NLRB 544, enfd188 F 2d 362 (C A 3) We find no such basis for disturbing TrialExaminer's credibility findings in this caseSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: Upon a charge filedinCase 9-CA-5238 on June 24, 1969,1 by InternationalUnion,UnitedAutomobile,Aerospace and AgriculturalImplement Workers of America (UAW) (the UAW and,at times, the Union) and served on June 25 on KDIPrecision Products, Inc. (Respondent and, at times, theCompany), and upon a charge filed in Case 9-CA-5333on September 11 by the UAW and served on Respondenton September 12, the General Counsel of the NationalLabor Relations Board (the Board), through the RegionalDirector for Region 9, on August 28 issued and served,on Respondent a complaint and notice of hearing in Case9-CA-5238, and on October 9 issued and served a complaintand notice of hearing in Case 9-CA-5333 and an orderconsolidating cases in both said cases and in Case 9-CA-5283.2 Respondent filed its answers in which it deniedall allegations of unfair labor practices in both complaints.A hearing was held at Cincinnati, Ohio, on October 22and 23, and November 19, 20, and 21, before the TrialExaminer named above The General Counsel and Respond-entwere represented at the hearing by their respectivecounsel; the UAW was represented by an internationalrepresentative who participated to a limited extent. Respond-ent and the General Counsel have filed briefs with theTrial Examiner.Upon the entire record and from his observation ofthe witnesses, the Trial Examiner makes the following.FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent, KDI Precision Products, Inc, is a Delawarecorporation having a place of business in Norwood, Ohio,where it is engaged in the manufacture, sale, and distributionof fuses In the course and conduct of its business operationsat said plant Respondent annually purchases and causesto be shipped from points outside the State of Ohio directlyto said plant parts, supplies, and equipment valued inexcess of $50,000, and annually sells and ships from saidplant directly to customers located outside the State ofOhio, products valued in excess of $50,000. It is foundthat Respondent is an employer engaged in commerce withinthemeaning of Section 2(2), (6), and (7) of the NationalLabor Relations Act, as amended (the Act)'Unless otherwise stated all dates mentioned in this Decision werein 1969'Prior to the hearing the charge in Case 9-CA-5283 was withdrawnwith the approval of the Regional Director At the hearinga complaintissued in that case was withdrawn and Case 9-CA-5283 was severedfrom the other cases185NLRB No. 60 33bDECISIONSOF NATIONALLABOR RELATIONS BOARDIi.THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospace andAgricultural ImplementWorkers of America (UAW) isa labor organization within the meaning of Section 2(5)of the Act.REASON FOR WARNING- Distributingunion literatureand disturbing other employeesWARNING GIVEN OR DISCIPLINARY ACTIONTAKEN Writtenwarning.IACKNOWLEDGE THAT A COPY OF THIS WARNINGHAS BEEN GIVEN TO ME-IIITHE UNFAIR LABORPRACTICESThe principal issues litigated at the hearing were Respond-ent's rule against union solicitation and distribution, thewarning notice issued to Bonnie Durham for violatingthe rule, the allegedly discriminatory discharge of GloriaSims, and certain interrogations and coercive statementsby supervisors.A. Respondent's Rule as to Union Solicitation andDistributionOn June 20, 1969, a conference took place in Respondent'spersonnel office in connection with a warning notice toBonnie Durham which is discussed below Present in theoffice besides Durham were Sorrell, her foreman, Saylor,the superintendent of parts fabricating, andRobers,Respondent's employment managerAfter her warningnotice had been disposed of, Durham asked Saylor whenunion literature could be distributed. He replied that itcould be done before work, after work, and during lunchtime. Saylor testified that he added:To make it simple so that everybody understandsit,you are not to solicit on company time, or whileyou are rang in on the cardRobers testified that Saylor told Durham, "that . . noconversation about the Union or passing out of literatureabout the Union was to be done on company time"The warning notice which was issued referred primarilyto Durham's distributing union literature, but in the variousstatements made in the office as to what the rules were,referenceswere made indiscriminately both to solicitingand to distributing union literature It is plain that Respond-entmade no distinction between the two, and that bothwere within the prohibition stated by Saylor. It is undisputedthat employees were "on the clock" during their morningand afternoon breaks.Moreover, as no qualification wasmade as to place, it is also plain that the prohibitionsapplied to all parts of the plant, including nonwork areasThe rule was thus unduly restrictive of the employeesin the exercise of rights guaranteed in Section 7. It isfound that by maintaining and enforcing its no-solicitationand no-distribution rule Respondent violated Section 8(a)(1)of the Act. SeeStoddard-QuirkManufacturing Company,138 NLRB 615B. The Warning to Bonnie DurhamOn June 20BonnieDurham receiveda written warningfrom Respondentreading asfollows:NAME Bonnie DurhamDEPT.12CLOCK NO554JOB CLASSIFICATIONDATE OF OFFENSE-Punch Press Operator6-20-69DATE OF WARNING 6-20-69Employee's SignatureSupervisor's SignatureCOMMENTS -------- You have been observed passing outunion literature during company working hoursWe havealso, received several complaints from employees beingdisturbed by your distributing union literature duringcompany working hours This letter will serve as a writtenwarning, any further action on your part distributing unionliterature, disturbing any employee during company timewill result in suspension or dischargeTo justify the warning Respondent relied solely on Dur-ham's actions that day involving Barbara Hensley andNancy St. ClairDurham worked in Department 12, Hensley and StClairworked in Department 14, which was on anotherfloor In early May Respondent placed a broaching machine,withHensley and St Clair as the operators, physicallywithin Department 12 but as part of Department 14 Whenthe machine was not in use, Hensely and St Clair workedin their own department. Durham made a practice ofbeing friendly with Hensley and St. Clair, and they, findingthemselves in a strange department, felt appreciative "thatshe had beenniceto us while we were working in thebasement."On June 20 Durham enlisted as a member of the UAWIn-PlantOrganizingCommittee and that same dayapproached St. Clair and Hensley and urged them to signunion cards. Later she returned and delivered two cardsto St. ClairWhen Durham delivered the cards, the broach-ing machine was undergoing a minor repair by Jim Meyer,the setup man for Department 14, and Hensley and St.Clairwere on "down time"; i.e., they were being paidalthough not actually working. Durham herself was onher lunch period.While the fact that none of these employees were workingwhen Durham delivered the cards is undisputed, the evi-dence as to the situation when she first approached themis insharp conflict Durham testified that her first approachwas very shortly before the second one, and that Hensleyand St Clair were on down time and she herself wasalready on her lunch period. St. Clair and Hensley testifiedthat the first approach was considerably earlier and thatthey were operating the broaching machine at the timeHowever, they testified that they went on working, andneither said that their work was hindered. Respondenthad no rule against talking while at work and the recordshows that Hensley and St. Clair participated in the conver-sationwith Durham, and also that Hensley chatted withMeyer while he repaired the broaching machine. Hensleyplaced the first conversation after her break, which ended10 minutes before Durham's began. Neither in thewarningnotice nor in the interview which preceded it was anyaccusationmade by Respondent that Durham had lefther own work. Moreover, it is uncontradicted that Sorrell,Durham's foreman, told his superiors that he had "never KDI PRECISION PRODUCTS, INCseenherdisturbingnobodyorpassingoutanything .she's one of the best workers I have." Onthe basis of the above it is found that Durham was not onher own work time when the first contact occurred. On theother hand, the Trial Examiner is convinced that St. Clairand Hensley did not imagine that they were operating theirmachine when Durham approached them on that occasionand finds that that incident occurred while they wereworkingHensley and St Clair did nothing as a result of thefirst encounter dust discussed and the matter would havebeen forgottenWhen Durham returned and delivered thetwo cards to St. Clair, however, the latter went over towhere Hensley was speaking with Meyer, the setup man,and said, "Here's your card, Barb " She remarked to Meyer,"I see another union is trying to get into KDI", andin response to his request she delivered the cards to himand pointed out Durham as the solicitor. Meyer took thecards to Superintendent Saylor and both proceeded to thepersonnel department and reported the matter to Robers.StClair and Hensley were invited to the office where,upon request, Hensley made a report of their experiencewith Durham They then left.Sorrell,Durham's foreman, summoned her to his officeand asked her to sign the warning notice set forth above.Durham protested that she did not disturb other employees.Sorrell agreed and said, "I don't understand it, but you'resupposed to sign it." Durham refused and he broughther to the personnel office where the meeting with Robers,Sorrell, and Saylor referred to in subsection A took place.Durham told Saylor, "I'm not guilty of that. I don't godisturbing other employees," and Sorrell made the compli-mentary remark about Durham as an employee whichhas already been quoted Saylor said he could prove theaccusation if he had to and that Durham was supposedto sign the warning.When Durham repeated that shepreferred not to sign it, Robers insisted no further andhad only Foreman Sorrell sign the paper. It was at thispoint that Saylor told Durham, as already described, thatshe could not solicit or distribute for the Union at anytime when she was "on the clock "Meyer testified that after Durham had delivered thetwo cards and had left, St. Clair complained, "Can't some-thing be done about this?" He testified further....She said: "We dust got finished voting on, ortrying to get the Union in. That's all we have heardfor the last 4 months is union. Now we come downhere, and we are hearing the same stuff all over again.We are just tired of it." And she said that "Bonniewas here this morning and she wouldn't leave untilwe promised her that we would take two of her cardsand send them in." And she pulled out the cardsout of her purse and said, "Here, I don't want them "Saylor testified thatMeyer reported to him that Durhamreturned to St. Clair and Hensley" . . . on vanous occasionsto talk to them about . ." the union cards in spiteof their telling her that they were not interested. He saidthat he himself told Durham's foreman, Sorrell, that Dur-ham was "going outside of her department and talkingto other employees on company time..Keep her inher department or let her stay in her break area if she's337on her break or lunch hour. Don't interfere with peopleon their job." Saylor testified that he did not participatein the conference in the personnel office with St Clairand Hensley except to the extent that he stopped therefor half a minute or less to say, "I am sorry, girls, thatyou are being implemented [sic] in this thing." NeitherStClair nor Hensley testified to having made any complainttoMeyer or to management about Durham. Both statedspecifically thatMeyer, having heard only that cards hadbeen handed out, asked for them and took them to hissuperiors.'Hensley testified that at the meeting in Robers'office they merely stated that Durham had spoken to themabout union cards and then, later, had delivered the cards,and that St Clair had given them to Meyer upon hisrequestAsked whether anything else had been said duringthemeeting in Robers' office, she testified, "No becausewe-we didn't want to get involved, so we tried to keepquiet as much as possible . . " Robers testified thathe had Hensley and St Clair brought to his office whenhe was informed that they had been given cards. He men-tioned their earlier encounter with Durham only in connec-tion with the report he elicited from the girls in his office.He testified, further:These girls came in, and the conversation got aroundto the point Bonnie Durham giving the cards to themThey said that they understood that the union activityin the plant was completed, they thought it was allover, they didn't want any further part in it, andthat they didn't want to especially get Bonnie Durhaminto trouble, but that they just didn't want to keepbeing bothered by someone for them to sign unioncards and different things of this nature, in relationto the union. . . . Well . . they told us they didn'twant to become involved, but of course we told themthat we didn't want them to become involved either,but if something wrong was going on in the plantthat-and this was taking place during company time,thatwe certainly wanted to know about it, if theywanted to tell us. And if they didn't want to bebothered any further, you know, we would followup on it....The Trial Examiner has not credited Meyer or Saylorand it is found that St Clair and Hensley made no complainttoMeyer about Durham and that Meyer made no reportof such complaint to Saylor It is further found that StClair and Hensley went to Robers' office at Respondent'srequest and not for the purpose of registering a complaint,and that they registered no complaint.The Trial Examiner is convinced that Respondent issuedthe warning notice to Durham solely on the basis of herhaving handed the cards to St Clair while St. Clair andHensley were on company time. That was the only incidentthat brought the matter to the attention of the personneldepartment.While Robers, in the course of his meeting'StClair did testify, "I certainly didn't want her bothering meevery few minutes of the day about the Union," but did not testifythat she had said that to Meyers or anyone else She explained thatshe had not reported the matter further and would not have done sounlessDurham had come back She was not questioned about the meetingin the personnel office 338DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Hensley and St. Clair, learned of the earlier encounter,nothing was made of that in the warning itself, whichwas directed exclusively at Durham's "distributing unionliterature" and "passing out union literature' during compa-ny working hours " Meyers' uncredited testimony that St.Clair said, "Can't something be done about this," andSaylor's uncredited testimony that he had told Sorrell thatDurham was "going outside of her department" to talkto other employees, and that Sorrell should "keep herin her department," supports the conclusion that Respond-ent injected the earlier encounter into the case as an after-thought and that it played no part in the issuance ofthe warning In this connectionit isnoted that conversationwas permitted during work, and that there is no evidencethat Hensley or St. Clair's production was impededInN.L.R.B. v. LeTourneau Co. of Georgia,324 U.S.793, the Supreme Court set forth certain underlying princi-ples governing the extent to which an employer may restricthis employeesinunionsolicitation on his property. TheCourt stated, at 797-798-These cases bring here for review the action oftheNational Labor Relations Board in working outan adjustment between the undisputed right of self-organization assured to employees under the WagnerAct and the equally undisputed right of employerstomaintain discipline in their establishments. Likesomany others, these rights are not unlimited inthe sense that they can be exercised without regardto any duty which the existence of rights in othersmay place upon employer or employee. Opportunityto organize and proper discipline are both essentialelements in a balanced societyThe Board has held that, in the absence of special circum-stances, anemployer may not restrict employeesin unionsolicitation except during their working time. Working timedoes not include paid rest periods, formal or informal,seePeytonPacking Company,49NLRB 828, 843-844,Campbell Soup Co. v. N.L.R.B.,380 F.2d 372, enfg. inrelevant part 159 NLRB 74;Saco-Lowell Shops, a Divisionof Maremont Corporation,169 NLRB No 151. While Hens-ley and St Clair were not on a rest or lunch period,it isplain that Durham's delivery of the two cards didnot impinge to the slightest degree upon their work andwas aprotected activityAs it has been found that thewarning was issuedbecause of this incident alone, it wasplainly coercive and violative of Section8(a)(1)While it has been found that Durham's earlier conversa-tionwith Hensley and St Clair while they were workingwas not the basis for the warning notice, it should benoted that in the circumstances of this case any disciplinaryaction because of that incident would likewise have beenviolative of the Act. As already found, Respondent's rulewas invalid.Where an employee's violation of an invalidrule isbased on conduct which could have been forbiddenby a valid rule, an employer must prove actual impedingof production in order to justify disciplining the employee.The fact that worktime has been used for solicitation is'There is no evidence thatDurham passed out "union literature",it is plain that Respondent was referringto the cardsinsufficient to support an inference that the solicitationinterfered with work, seeGreentree Electronics Corporation,176 NLRB No. 126, fn 5; and Respondent failed to provesuch interference. Hensley and St. Clair's stated objectionto the union activities was not tied to their work, theythought that the union question should not have beenraised at that time altogether. Indeed the fact alreadyalluded to, that the warning notice was directed to thehanding out of the cards, supports the conclusion thatthere was no interference with production as a result ofthe earlier conversationC. Interrogation,Threats ofRetaliation,and Promises ofBenefitOn June 17 Respondent received from the UAW a letterstating that the Union was conducting an organizing cam-paign among Respondent's employees and setting forth,among other things, a "partial list" of members of theEmployee Organizing Committee. On June 19 Respondentwrote a letter to each of the 10 named members of theorganizing committee warning that their union membershipand activities gave them no special status and that if theydid not perform properly, they would be "subject to disci-pline, including discharge, just as any other employee." That same day Respondent distributed to all theemployees, numbering about 900 to 1,000, a letter in whichitattacked the "few die-hard employees . . . that refuseto accept the democratic way of life and accept the factthat the great majority of you do not want a union here.." The letter stated, also, "Nine out of the ten employeescomprising the UAW organizing committee are the sameas the ones on the IAM organizing committee Evidently,they have no trouble changing their loyalty from the IAMto the UAW. We wonder why or what's in it for theseemployees who are willing to push first for one unionthen for another...." Among the nine employees referredto in the latter document was Ruth McCollum. The follow-ing week McCollum's departmental manager, Jack Hemple,summonedher to his office McCollum had worked underHemple previously at a unionized plant, where she hadnot been active in the union. Hemple was friendly inhis manner and asked McCollum to keep the matter "strictlybetween us" He agreed with her comment that it was"strictly against the law" for him to speak to her abouttheUnion on company time, but he said that he didnot think it should matter since they were friends. McCollumreplied that she did not think they were "that good offriends." Remarking that he had not known that McCollumwas "so union-minded," Hemple asked why she thoughttheUnion was needed and why she had not signed apaper sooner if she felt the employees needed a union.McCollum had also been on the IAM organizing committeein 1969, but not in 1968. She said that the first timeshe felt that she had not been in the plant long enoughto know whether a union was needed, but now she feltitwas needed. Hemple asked what her complaints were,towhich she replied that she had none, but that twowomen whom she named had been unfairly discharged.Hemple asked her to speak about the matter to Goodman,the manager of the personnel department, which McCollum KDI PRECISION PRODUCTS, INC339did the next day. Goodman brought out the records ofthe two employees and pointed out their extensive absences,commenting that Respondent had "just reason for lettingthem go " McCollum agreed that they had bad absencerecords. Goodman invited McCollum to come back anytimeshe had problems or wanted to know something aboutrumors she might hear Hemple's request that the conversa-tion not go farther than "between us" and that he wastalking to her as a friend might have contained someimplication that there would be no retaliation against her.However, only a few days previously McCollum had receivedRespondent's letter to the employees in which Respondentpublicly questioned her motives in supporting the UAW,and Hemple did not separate himself from the opinionsand insinuationscontained in that letter In those circum-stances his actionin singlingher out and summoning hertohisoffice to explain her different behavior in 1968and 1969 and to justify her adherence to a union so stronglyopposed by Respondent tended to chill McCollum's readi-ness to engagein unionactivities.Respondent demonstratedno need for the information which Hemple sought fromMcCollum. SeeBlue Flash Express, Inc.,109 NLRB 591.It isfound that Hemple's interrogation of McCollum wascoercive and violative of Section 8(a)(1) of the Act.On or about August 1, Gloria Sims told her foreman,Sam Storey, that her daughter's physician was trying toget herinto ahospital for examination of a possibly cancer-ous growth and that in 10 days or 2 weeks she wouldneed time off to take her thereSims, amember of theUAW employeeorganizingcommittee, was wearing a unionbutton at thetimeStorey told her to take the buttonoff and that he would see to it that she got as muchtime as sheneeded.A week later, having checked withthe doctoragain,she repeated her request. Storey repliedthat she had not removed her button. Sims promised tothink about it, but pleaded that at that point she couldthink only of her daughter's operation. Storey commentedthat he saw that she had not thought about it. Sims didnot remove the button but when thetime cameRespondentreadily granted her permission to be off. In the first conversa-tion Storey plainly promised a benefit if Sims would refrainfromexercisingher right to wear a union button. Byreproaching her in the second conversation for not havingremoved it and for not having "thought about it" heimpliedly threatened that the time off might be withheldfor those reasons. The fact thatSimsdid ultimately receivepermission to be absent from work did not remove thecoercive tendency and effect of Storey's statements. It isfound that by Storey's statements to Sims Respondent violat-ed Section 8(a)(1) of the Act.On or about October 1 Bertha Welch, a member ofthe employeeorganizingcommittee, was in the office ofPease, her departmental manager, discussing a job-biddingincidentPease asked her to give him two reasons whyshe felt the employees neededa union.Welch said thatshe would need time, and he suggested that the conversationresume the next morning. Welch waswearing a unionbadge at the time and Pease commented that the "frontoffice"were not happy with him. When she asked why,sincehe was a fair foreman, he explained, "Well, theythink I have been over you girls long enough now tohave talked you out of those badges." His statement about"the front office" implied that the employees' persistencein engaging in their protected right to seek union representa-tionmight result in a foreman known to them as a fairone being replaced by another who was an unknown quanti-ty.It is found that Pease's interrogation of Welch wascoercive and violative of Section 8(a)(1) of the Act.D. The Discharge of Gloria SimsSims started to work for Respondent about September1966. During organizationalcampaignsby theInternationalAssociation of Machinists in 1967, 1968, and 1969, andby the UAW in 1969, she was, with Respondent's knowledge,a member of the various employee organizing committeesand participated in their activities. Respondent rated eachemployee at designated periodic intervals and granted"merit"increases,up to the maximum for each classification,at least in all cases where performance was consideredgenerally adequate Sims received suchan increase3monthsafter hire and then each 6 months during her employmentexcept for oneinstance,inApril 1969, described below.She was discharged on September 9, 1969, the groundstated was "excessive absenteeism and tardiness "5Respondent's attendance policy.On January 28, 1969,Respondentissuedand distributed to the employees thefollowing bulletin, which was a revision of one issued theprevious month-SUBJECT ABSENCE - REPORTINGIt isrecognized that a certain number of people willbe unable to report for work each day because ofillness,death in the family, or some other valid reasonSince it is very difficult to plan our work scheduleunlesswe know in advance the people who will beunable to report each day, it is requested that employeescooperate as follows:(1) If, for any valid reason, an employee wishesto be excused from work on a particular day,he should seek advancepermissionfrom his super-visor to be absent on that day.(2) If an employee is away from the plant andfinds that it will be impossible to come to work,for example, if he is ill, he should make everyeffort to notify the company either bycallingor having someone call if he is unable to doso.It is necessary that you call in to reportyour absenceevery day.(3)Calls to report an absence should be madeby calling 351-3040, extension 245, before thestart of the employee'sassignedshift,or if thiscannot be done, within two hours after the startof the shift.'While at one time Respondent's supervisors were displeased bySims' resistant attitude when assigned to different work, this was athing of the past at the time of and played no part in, her dischargeSpeaking with respect to his rating and warning Sims in April 1969,Ruh, Respondent's manager of quality control, testified, "As I told youbefore, the girl was told she was doing a good job, it was only becauseof her absence and tardiness that that reprimand was given " 340DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4)When an employee calls to report an absence,the following information should be given-name,clock number and reason for absence. The persontaking your call will then assign you a number.This is your report number and is for your protec-tion if there is any question as to your callingin or not(5)Anyone who reports more than 1/2 hourlate should notify the guard so that his namewill be removed from the daily absentee report.By keeping us informed regarding potential absences,the employee shows that he has an interest in hisjob and also allows the Company to provide the propernumber of employees to perform the scheduled work.Robers, Respondent's employment manager, testified thatRespondent had no particular standard as to the numberof latenesses or absences that would be a cause for dischargeor other disciplineAn exception was 3 consecutive daysof unreported absence, which led to automatic termination.Robers testified, also, that an unreported absence was inhis mind more serious than one that was reported, providedthat the procedure for reporting had been explained tothe employeeHe said that when an employee failed toreport an absence, the foreman was supposed to makesuch an explanation. Robers also testified that absenteeismcould be excessive even if for good cause, such as illnessHe also stated that the question of whether an employeewas to be discharged or otherwise disciplined for absenteeismwas determined by his foreman or supervisor, althoughRespondent made some effort to obtain a degree of uniformi-ty with respect to strictnessSims' attendance through 1968.During the first yearof her employment Sims was absent from work more than39 times. On May 2, 1967, she received a verbal warningabout absenteeism, and on October 2, 1967, was issueda written warning for "excessive absenteeism" which stated,"Future offense will result in time off from work " Duringher second year of employment Sims reduced her absencesNevertheless, in February 1968, while she received herscheduledmerit increase, the recommendation read,"Increase granted by the narrowest of margins," and itincluded the following commentAbsenteeism is a factor in this employee's case, sickor otherwise, was warned by previous foreman forabsenteeism, occasionally sulks or loafs when askedtomove to another job, but when she applies herselfcan do a creditable jobInAugust 1968 Sims' rating report made the followingrecommendation-Employee has a very poor attendance record plusbeing late numerous times. I think employee's raiseshould be held for the present until she improvesor see how she is doing now with her present foremanG. SorrellHowever, Sims was transferred to another department andwas granted the increase In September or October 1968she became an inspector at the next higher labor grade.Sims' attendance in1969: Sims was ill at the beginningof 1969 and was given a leave of absence which expiredFebruary 2. The following is a summary of her tardinessand absence from work after the leave of absencePeriod1969TotalWorkdays6DaysAbsentTimes LeftEarlyTimes Late1to 17over 17minutesminutes?February 3-Apnl 145116271April 18-June 254832104June 26-September 9423221February 3 was the day following the expiration of herleave of absence;' April 14 was the day on which shewas given a 3-day suspension and final written warningfor excessive absenteeism.April 18 was the day Simsreturned from her suspension, and June 25 was the dayshe received an oral warning for tardiness. September 9was the day she was discharged.Sims' final warning for absenteeism:Sims received awrittenwarning on April 14, 1969, when she returnedafter a week's absence from work because of illness. Thewarning read in part.Held back 6 months merit increase (review in 6months).Given 3 day suspension final warning thatextreme disciplinary action would be taken if situationdid not improve...Comments: This employee in less than 3 years employ-ment has had two Leave of Absence granted, hashad several verbal and at least one written warningin her record about absenteeismThe suspension was April 15 to 17 At that time herratingwas completed by Fred Ruh, the quality control°A, overtime R.I, %olunt,ln Satiird.t\, and Sunda line not hi.utmvluded\II theca In,tame, msoh cal ' to-1 houw,°Sims was in fact absent because of illness from December 31, 1968,to February7, 1969Whenshe was ratedinApril,however, the qualitycontrolmanager's explanation for recommending the 3-day suspensionand final warning referred adversely to her entire absence followingthe leave of absence, includingFebruary 3 to 7 KDI PRECISION PRODUCTS, INC.manager, refusing her scheduled periodic merit increaseand containing the following explanation.17Days L.O.A. Illness from 1-9-69 to 2-3-69. 19Days' Absent since above date. Has had previous verbaland written warnings about excess absenteeism.The oral warning on June 25:In 8 of the 10 weeksfollowing her April suspension, Sims was tardy one ormore times Included were three instances in the weekending June 22, and she was 34 minutes late on June23.On June 25 Sims telephoned at 6:42 a m. that shewould arrive at 9:30. She arrived at 9:15 and was summonedto the personnel office, where she was spoken to by Robersand Ruh.'° Robers demanded to know why she had beenoff.She said that she had had personal business to attendto and that she had called in. Upon his insistence, shetold him that her husband was being sued and that shehad had to see her lawyer. Robers asked why she couldnot have done this outside working hours and she repliedthat that would have been her preference but that herlawyer fixed the time she could see him. Ruh and Roberstold Sims that in the past she had been warned aboutabsenteeism but that now they had looked into her tardinessfor the first time and they told her that she had to improve.They also emphasized the necessity of complying withRespondent's call-in procedures " Robers testified that onthat day, when it was noticed that Sims was late, he,Ruh, and Goodwin, Respondent's employment manager,conferred and reached a decision that they "would giveher a final verbal warning, in lieu of any termination,at that point." He also testified, supported by Ruh, thatthey gave her a "final verbal warning" as to tardinessand leaving early, and that Sims was told that her absentee-ism had not improved enough.12 The foregoing testimonyof Ruh and Robers has not been credited. It is foundthat on June 25Simswas warned that she had to improvewith respect to tardiness, but that nothing was said tothe effect that there had been insufficient improvementin her absenteeism, or that that was to be a final warning.'Ruh's original entry, apparently made on April 17, read 16 days,the correct figure indicated by the timecards as of April 14. The changeto 19 days, which was not explained, was probably arrived at by includingthe 3-day suspension10Sims, who testified about this incident on cross-examination, placedit,incorrectly, at 6 weeks after her April warning Robers placed it"towards the end of June " Sims' timecard and her absence report forJune 25 are consistent with her description of the incident" Sims, without exception, had complied with Respondent's rule bycalling in by 9 o'clock when she was to be absent However, the bulletinstated that calls were to be made prior to starting time, i e , 7 a inif possible Sims' calls were made after 7 in more than half the cases." Two of Sims' three absences and both instances of her leavingearly during the period since her final warning were the followingMay6,when she took a sick child to the hospital, and the prior day, whenshe left at 10 24; and May 22, when she received an emergency callat the plant to go to the hospital, where her husband had been takenafter a collapse, and the following day, when she was with her husbandat the hospital The day of her other absence she reported that shewas ill and saw a doctor Except for May 5 and 22, when she leftthe plant early, all these instances were called in by Sims and wererecorded on Respondent's absentee reports, with the reasons given Noclaim has been made that Sims left the plant early on any occasionwithout permission,and it is inferred that she did have permission todo so on May 5 and 22 as well as all other occasions when she leftearly341Sims' attendance from June 26 to September 8.On July23 and August 12 Sims punched in 6 minutes and 5minutes late, respectively; she was docked one tenth ofan hour on each occasion. Shortly prior to August 1 Ruhreceived a telephone call from a lawyer who said thatSims had to attend a bankruptcy hearing on August 1but had refused to go on the ground that she wouldlose her job if she remained away from work Ruh instructedSims' foreman to give her permission to be off and totellher,"anything we can do to help her, we wouldbe glad to help her." As to this same occasion Roberstestified," . . . she was granted permission. We advisedher that if she had a problem we would try to workwith her and try to give her permission whenever possible "On August 7 Sims left work 2 hours early and was docked.The record does not show the circumstances; however,for reasons already stated,it isinferred that she had permis-sion to leave. On Thursday, August 14, Sims left workabout 35 minutes early, and she was absent all day onAugust 15 and 18. As already described, Sims had twicepreviously notified her foreman that she expected to needtime off when her daughter would be hospitalized. Notwith-standing Storey's attempt to utilize the occasion to induceSims to remove her union badge, when, on August 14,she received an emergency call at the plant to go to thehospital, she was readily granted permission to do so andto be absent on August 15. She was not docked for leavingearly on August 14 Sims remained out on August 18also, reporting that she was sick. She testified that shereceived permission to be out on both days. Ruh testifiedthat she was given permission to be off on Friday andhe stated:Ieven explained to her then, "Gloria, this isthe way it should be done." And I said, "You seehow we are always willing to help," and that "byletting us know ahead of time we can plan our workschedules, we can plan around these sort of situations,"and I congratulated her for doing it the right way."During the remaining 3 weeks of her employment, fromAugust 19 through September8, Sims'record as to attend-ance at work and tardiness was perfect."Sims' discharge:Sims testified as to September 9 asfollowsBetween 7:30 and 8 or 8:15 am she telephonedthe plant and asked for the personnel department. Askedto hold the line because it was busy, she attempted toreach her foreman, Sam Storey. After some difficulty shefinally spoke to the secretary of Storey's superior, oneBarbara, and asked her to tell Storey that she would be2 hours late because she had to take her child to school.After finishing at school she drove to the plant, where" Ruh also testified that after the June 25 warning Sims "improved as far as reporting that she was going to be absent, askingfor permission to be off for a specific reason " Respondent at no timeraised issue with Sims as to her absence on August 18" On June 27 Sims punched out 1 minute early but was not dockedEmployees had 5 minutes washup time at the end of their shift butwere not supposed to punch out before 3 30 However, the presentinstance had apparently not come to the attention of Robers He didnot enter it on Sims' attendance card, moreover, he testified that hedid not know what the practice was if an employee punched out beforethe end ofthe washup period. 342DECISIONSOF NATIONAL LABOR RELATIONS BOARDshe arrived 1 or 2 minutes before 9 and met Storey, whoinstructed her where to go to work In response to herinquiry he said that he had got her message She punchedin at 9:01 and went to work. During the afternoon sheapologized to Barbara for troubling her with the messageand thanked her; Barbara said, "Oh that's okay. I didn'tmind." Neither Storey nor Barbara testified. Towards theclose of the shift Storey told Sims, "Personnel wants you,"and both proceeded there and spoke with RobersWhenSims, in response to Robers' question, said that she hadcalled in, he said that the personnel department had notreceived any message Sims replied that she had calledin "downstairs" and Storey confirmed that he had receivedthemessageRobers told Sims that the procedure wasto call the personnel department, not the foreman, andhe told her she was discharged. Robers testified as follows-On September 9 he happened to see Sims arrive about9 o'clock. Upon checking, he learned from Storey thatshe had no prior permission and learned from the guards,the records office, and "downstairs inspection" that shehad not called in. He then had a meeting with Storey,Ruh and Goodwin, at which it was decided to examinethe records to see how many infractions there had beenby Sims as to tardiness or absenteeism since her "finalverbal warning in June," and then to make a final decisionas to disciplinary action. He thereupon personally checkedSims' timecards and absence reports since the end of Juneand made entries on her attendance record indicating theinstanceswhen she had arrived late or left early sincethat time.13 Absences had already been noted on the cardroutinely by the personnel records officeHe brought thecard,with his findings, to Goodwin and conferred withhim as to what disciplinary action should be taken Thosetwo decided to terminate Sims. He did not testify thatRuh, Storey or anyone else participated in that final decision.Towards the end of the shift, Robers testified, he hadStorey bring Sims to the personnel office, where he toldher, "that she was late this particular day, and that shehad a bad attendance record as far as attendance itself,lateness, and leaving early, and that we would have toterminate her on this ground." On cross-examination hetestified,"Ibelieve that about all that was saidwas . . something to the effect that 'your attendance hasnot improved, and for this reason we are going to have todischarge you ' " Robers recalled nothing that she repliedother than that she objected to her foreman emptying herlocker of her personal belongingsMore specifically, hetestified that Sims said nothing to the effect that she hadpermission to come in late or that she had called in andreported that she would be late. The Trial Examiner hascredited SimsConcludingFindings as to Sims'DischargeThe reason stated for Sims' discharge on her final "per-sonnel change notice" was "excessive absenteeism and tardi-" Robers incorrectly entered Sims' lateness on July 23 as 10 minutes,instead of 6 minutes as shown on the timecard, and for July 21 heentered "late 4 Hrs" for time which the card earned as, and whichhe testified was, a half-holidayHis other "late" entries did not statethe extent of latenessness," and Robers testified that he told Sims that shewas being discharged because her attendance record wasbad and had not improved. The General Counsel contendsthat this ground was a pretext advanced by Respondentto justify "its action in ridding itself of one of its primaryunion adherents." Respondent contends that Sims was dis-charged in the ordinary course of business for cause andthat in fact "the Company went more than an extra milewith Sims."The first, albeit not the ultimate, question that mustbe decided is whether Sims' absences and tardiness werein fact excessive when measured by Respondent's policies.The record shows that Respondent considered attendancea matter of importance; and even absences for good reason,such as illness, could contribute to what it consideredexcessive absenteeism. At the same time Respondent's bulle-tin shows that Respondent accepted the fact that fromtime to time employees would necessarily miss work Indeed,when Sims was granted permission to be absent on August1she was assured that Respondent would always try tobe helpful and give permission in such a situation; andRuh's congratulations, when, only 2 weeks later, she againneeded permission to be off, demonstrate that so longas absences for reasons which Respondent deemed sufficientdid not reach undue proportions, they were not held againstan employee.Moreover, Sims had ultimately respondedwell to Respondent's efforts to bring her up to an acceptablelevel as to attendance. After her final warning and suspensioninApril she lowered her absences from 16 or 31 percent,in the period between her leave of absence and April14, to 3 or 61/4 percent, in the period between April18 and June 25The key period for purposes of this case was June 26to September 9, since Robers testified that the decisionto discharge Sims was based upon his personal study ofher record during that time. Sims responded to the oralwarning on June 25 for tardiness by reducing her latenessesfrom fourteen, or 29 percent, during the earlier periodto two or 4-3/4 percent, for the period from June 25through September 8, the day preceding her discharge.Her absences remained at three, which was less than 7percent, and she left early twice. It has already been foundthat Sims had permission to leave on those two occasions.In view of the amount of tardiness Respondent had toleratedprior to June 25 without even calling the problem toSims' attention, it must be inferred that her two latenesses,5 and 6 minutes on July 23 and August 12, were notconsidered by Respondent to be out of line. As to herthree absences during the period, at least two were author-ized in advance and plainly in the "excused" category;and Respondent at no time questioned the legitimacy ofSims' report that she was sick on the occasion of thethird absence. She did call in, and Ruh did not withdrawor qualify the congratulations he had extended to Simsshortly before.Respondent placed in evidence certain attendance records,warnings, and termination actions for Audrey Williams,Cleada Kidd, and Phyllis Jeffries, employees who weredischarged for absenteeism on August 12, September 3,and September 11, 1969, respectively, and contends thatthese records demonstrate that Respondent gave Sims more KDI PRECISION PRODUCTS, INC.343chance to improve than was given to those three. Asonly vague testimony was offered as to how these recordswere selected,and as Respondent had no specific standardsas to absenteeism,valid comparisons cannot be made onthe basis of the bare fact that these three employees weredischarged.Moreover,the three records affirmatively dis-close shortcomings not applicable to Sims-complete failureto report some absences,below-average evaluations as to"attitude toward work"in two of the cases and, in thethird,a heavy incidence of absences which could havebeen part of extended weekends. In addition,the threeemployees'absentee rates were double that maintained bySims since April 14It is found that during the period June 26 to September8 Sims' attendance at work was within acceptable limitsunder Respondent's policies.The events of September 9 will now be considered. Muchtestimony was adduced as to whether Sims had advancepermission to be late on thatdayTheTrialExaminerfound McCollum and Welch credible witnesses and findsthat Sims did notify Tuttle on September 8 that she wouldbe late the next morning Respondent contends that para-graph(1)of its bulletin already quoted and an incidentinvolving Neda Hunt establish that such advance permissionwas required.The ruleisatbest ambiguous so far aslate arrival is concerned and the more probable meaningisthat it applied only to full-day absences. The Huntincident involved an employee leaving work in the middleof the day, not one arriving late. It is found that Respondenthad no rule requiring advance permission to come to worklateThe Trial Examiner notes, also,that at the timeof her discharge Sims was not criticized for any failureto obtain advance permission,and uncontradicted evidenceestablishes that immediately after Sims'discharge StoreytoldBerthaWelch that it did not matter whether Simshad asked Tuttle for time off. He said, "That's not thereason we're letting her go."Tuttle was not in the plant during the morning of Septem-ber 9, and Sims did not inform Robers during her exitinterview that she had notified Tuttle of her expectedabsence.Itmay well be that the conversation betweenSims and Tuttle ought to have affected Robers'decisionif he had known about it, but there is insufficient evidencethat he did know. It is therefore unnecessary for purposesof this case to resolve the issues of Tuttle's supervisoryor other authority or whether what was said constitutedpermission to Sims to be late.Sims' credited evidence establishes that on September9 she notified Storey, her foreman,through Barbara, thatshe would be late that day, and that Storey received themessage before 9 o'clock,the deadline for calling in 16As Robers testified that he thereafter conferred with Storeyabout Sims'late arrival that day, it is inferred that Storeytold him that he had been notified,and Robers'testimonythat he was informed by "downstairs inspection"that Simshad not called in has not been credited.In addition, theTrialExaminer has credited Sims' testimony as to herexit interview and finds that Storey there acknowledgedhaving received her message and that Robers' reply wasmerely that she was supposed to call the personnel depart-ment.Sims admitted that since her transfer to inspectionshe had made such calls to the personnel department,"and it is found that on September 9 that was the properplace for her to telephoneA number of factors present in this case raise doubtas to Respondent'smotivation.Foreman Storey,who wasthe one who would normally initiate a discharge in hisdepartment, failed to testifyMoreover,Sims' notificationto Storey did not show a complete disregard of Respondent'srequirements, and her lapse in failing to call the personneldepartment does not appear to have been especially grave.While Robers testified that he had ascertained that Simshad failed to call the personnel department,he did notrecall having mentioned such failure to Sims in her dischargeinterview,Indeed,Respondent's brief ignores the messageto Storey.On the other hand,Sims knew that the rightprocedure was to call the personnel department.The reasonshe called Storey instead was that she had failed to makeher call before 7 a m., as Respondent's bulletin requiredwhenever that was possible, and thus found herself toorushed to wait until a line to the personnel departmentwas available In view of the efforts Respondent had madeto bring Sims into compliance with its policies, it wasnot unreasonable for Respondent to feel,notwithstandingher improvement,that she remained a problem employeewith respect to attendance and attendance procedures.In this situation an important consideration is the weak-ness of the evidence pointing to union animus as the motiva-tion for Sims' discharge.Respondent,it is true,was opposedto the unionization of its employees and it engaged insome unfair labor practices.However,some of these unfairlabor practices, such as the illegal rule against distributionand solicitation in the present case,apparently resultedfrom a misunderstanding of its own legal rights and obliga-tions, and none were of an aggravated nature Respondent'sactions do not necessarily show a disposition to discriminate.Indeed,Sims had engaged in unionization campaigns with-out being discriminated against in the past when her morerecent employee status and considerably worse absenteerecord made her vulnerable to discharge, and the GeneralCounsel has not shown any special happening with respectto unionization around September 9 that would particularlyinduceRespondent to discriminate against Sims or anyothermember of the employee organizing committee atthat time.It is found that the General Counsel has failed to proveby a preponderance of the evidence that Respondent's dis-charge of Sims was discriminatory.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEIt is found that the activities of Respondent set forthin section III, above,occurring in connection with its" The call-in requirement was applicable even when employees hadadvance permission to be absent" Before the company switchboard opened calls were routed directlyto the guards 344DECISIONSOF NATIONALLABOR RELATIONS BOARDoperations described in section 1, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowof commerceV. THE REMEDYAs it has been found that Respondent has engaged incertain unfair labor practices,it isrecommended that theBoard issue the Recommended Order set forth below requir-ing Respondent to cease and desist from its unfair laborpractices and to take certain affirmative action which willeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact andof the entire record in this case, the Trial Examiner makesthe following:CONCLUSIONS OF LAW1Respondent, KDI Precision Products, Inc., is engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2Respondent is, and at all times material has been,an employer within the meaning of Section 2(2) of theAct.3.InternationalUniori,United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW,is a labor organization within the meaning of Section 2(5)of the Act.4. By interfering with, restraining, and coercing employeesin the exercise of rights guaranteed in Section 7 of theAct,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.By terminating the employment of Gloria Sims,Respondent has not engaged in unfair labor practices withinthe meaning of the Act.other labor organization during their nonworking time,or maintaining any rule or regulation containing such pro-hibition.(c)Promising employees benefits if they refrain fromengaging in activities on behalfof,or ifthey give uptheir membership in, theUAW or anyother labor organiza-tion.(d)Threatening employees with refusal to grant timeoff or any other benefits because of their membershipin or activity on behalf of theUAW orany other labororganization(e) Interrogating employees concerning their union mem-bership or desires in a manner,or under circumstances,constituting interference,restraint, or coercion within themeaning of Section 8(a)(1) of the Act.(f) In any like or related manner interfering with,restrain-ing, or coercing employees in the exercise of rights underSection 7of the Act.2.Takethe following affirmative action which, it isfound,will effectuate the policiesof the Act:(a) Expunge from the personnel record of Bonnie Durhamand all other records of Respondent the warning issuedto her on June 20, 1969, and all notations referring theretoor to her solicitation of any employees on behalf of theUAW.(b)Post at its office and place of business located inNorwood,Ohio, copies of the attached notice marked"Appendix."" Copies of said notice,on forms providedby theRegional Director for Region 9, after being dulysigned by its representatives,shall be posted immediatelyupon receipt thereof and be maintained by it for 60 consecu-tivedays thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken to ensure that said noticesare not altered,defaced,or covered by any other material(c) Notify saidRegional Director for Region 9, in writing,within 20 days from the receiptof thisDecision,whatsteps Respondent has takento complyherewith.19IT IS FURTHER RECOMMENDED that the allegation thatRespondent discharged and failed to reinstate Gloria Simsin violationof the Act bedismissed.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, Respondent KDI Precision Products,Inc , its officers, agents, successors, and assigns, shall:1Cease and desist from:(a) Prohibiting employees from distributing union litera-ture during their nonworking time in nonwork areas, orpromulgating or maintaining any rule or regulation contain-ing such prohibition.(b) In any manner prohibiting employees from solicitingtheir fellow employees on behalf of the UAW or any18In the event no exceptions are filed as provided by Sec 102.46of theRules and Regulationsof the National LaborRelations Board,the findings, conclusions, recommendations and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,automatically become the findings, conclusions,Decision and Order ofthe Board, and all objections thereto shall be deemed waived for allpurposes In the event that the Board's Order is enforced by a Judgmentof a United States Court of Appeals, the words in the notice reading"Posted by Order of the National LaborRelations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National LaborRelationsBoard."" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read- "Notify the RegionalDirector for Region 9, in writing, within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith " KDI PRECISION PRODUCTS, INC345APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL expunge from the personnel record ofBonnie Durham,and from all other company records,the warning issued to her on or about June 20, 1969.WE WILL NOT prohibityou from distributing unionliterature during nonworking time in nonworking areas,andWE WILL NOTpromulgate or maintain anyrule or regulation containing such prohibition.WE WILL NOT in any manner prohibit you fromsoliciting your fellow employees on behalf of the Inter-nationalUnion,UnitedAutomobile and AerospaceandAgricultural ImplementWorkers of America(UAW) orany other labor organization during non-working time, andWE WILL NOT maintain anyrule or regulation containing such prohibition.WE WILL NOT promise you benefits if you refrainfrom engaging in activities on behalf of, or if yougive up membership in, the UAW or any other labororganization.WE WILL NOT threaten you with refusal to granttime off or other benefits because of your membershipin,or activity on behalf of, the UAW or any otherlabororganization.WE WILL NOT question you aboutyour union mem-bership or desires in a coercive manneror under coer-cive circumstancesWE WILL NOT inany like or related manner interferewith,restrain,or coerce you in the exercise of yourrights guaranteed in Section7 of the Act, except tothe extentthatsuch rights might beaffected by anagreement requiringmembershipin a labor organizationas a conditionof employmentas authorized in Section8(a)(3) of the Act, as modified by the Labor-Manage-ment Reporting and DisclosureAct of 1959DateByKDI PRECISION PRODUCTS,INC.(Employer)(Representative)(Title)Thisisanofficial noticeand must notbe defaced byanyone.Thisnotice must remain postedfor 60 consecutive daysfrom thedate of posting and must notbe altered, defaced,or covered by any othermaterial.Any questionsconcerning this notice or compliance withits provisions may bedirected to theBoard'sOffice, Room2407, Federal OfficeBuilding, 550 Main Street,Cincinnati,Ohio 45202, Telephone 513-684-3686.